Exhibit 10.2

 

Execution Version

 

 

 

 

 

 

 

 



 

 

Security Agreement

 

By

 

LogicMark, LLC,

 

 

and

 

 

The Other Grantors Party Hereto,
as Grantors,

 

 

and

 

 

Sagard Holdings Manager LP,
as Collateral Agent

 

 



 

 

 

 

Dated as of May 24, 2018

 



 

 

 

 

 

 

 

 

 

 

 

 

 

Table of Contents

 

Section Heading Page       ARTICLE I  DEFINITIONS 2       SECTION 1.01.  Uniform
Commercial Code Defined Terms 2 SECTION 1.02.  Credit Agreement Defined Terms 2
SECTION 1.03.  Definition of Certain Terms Used Herein 2 SECTION 1.04.  Rules of
Construction 8       ARTICLE II  AUTHORITY OF COLLATERAL AGENT 8      
SECTION 2.01.  General Authority of the Collateral Agent over the Collateral 8
SECTION 2.02.  Exercise of Powers 9 SECTION 2.03.  Remedies Not Exclusive 9
SECTION 2.04.  Waiver and Estoppel 9 SECTION 2.05.  Limitation on Collateral
Agent’s Duty in Respect of Collateral 10 SECTION 2.06.  Limitation by Law 10
SECTION 2.07.  Rights of Secured Parties in Respect of Secured Obligations 10  
    ARTICLE III  SECURITY INTEREST 10       SECTION 3.01.  Security Interest 10
SECTION 3.02.  No Assumption of Liability 11 SECTION 3.03.  Delivery of the
Securities Collateral 11       ARTICLE IV  REPRESENTATIONS AND WARRANTIES 12    
  SECTION 4.01.  Title and Authority 12 SECTION 4.02.  Investment Property 12
SECTION 4.03.  Identity, Etc. of Grantors 12 SECTION 4.04.  Location of
Equipment 12 SECTION 4.05.  Letters of Credit 13 SECTION 4.06.  Filings 13
SECTION 4.07.  Validity of Security Interest 13 SECTION 4.08.  Limitations on
and Absence of Other Liens 14 SECTION 4.09.  Other Actions 14 SECTION 4.10.  No
Conflicts, Consents, etc. 17 SECTION 4.11.  Intellectual Property 18 SECTION
4.12.  Securities Collateral 18       ARTICLE V  COVENANTS 19       SECTION
5.01.  Protection of Security 19 SECTION 5.02.  Further Assurances 19 SECTION
5.03.  Taxes; Encumbrances 19

 



-i-

 

 

SECTION 5.04.  Assignment of Security Interest 19 SECTION 5.05.  Continuing
Obligations of the Grantors 19 SECTION 5.06.  Use and Disposition of Collateral
20 SECTION 5.07.  Limitation on Modification of Accounts 20 SECTION 5.08. 
Insurance 20 SECTION 5.09.  Certain Covenants Regarding Intellectual Property 20
SECTION 5.10.  Location of Collateral; Post Closing Changes 22 SECTION 5.11. 
Supplemental Schedules 22 SECTION 5.12.  Registration in Nominee Name;
Denominations 22 SECTION 5.13.  Voting Rights; Dividends and Interest, etc. 23  
    ARTICLE VI  REMEDIES 24       SECTION 6.01.  Remedies upon Default 24
SECTION 6.02.  Application of Proceeds 26 SECTION 6.03.  Grant of License to Use
Intellectual Property 26       ARTICLE VII  MISCELLANEOUS 26       SECTION
7.01.  Notices 26 SECTION 7.02.  Survival of Agreement 26 SECTION 7.03.  Binding
Effect 27 SECTION 7.04.  Successors and Assigns 27 SECTION 7.05.  GOVERNING LAW
27 SECTION 7.06.  Waivers; Amendment; Several Agreement; Confidentiality 27
SECTION 7.07.  WAIVER OF JURY TRIAL 28 SECTION 7.08.  Severability 28 SECTION
7.09.  Counterparts 28 SECTION 7.10.  Headings 28 SECTION 7.11.  Jurisdiction;
Consent to Service of Process 29 SECTION 7.12.  Termination 29 SECTION 7.13. 
Additional Grantors 29 SECTION 7.14.  Financing Statements 30 SECTION 7.15. 
Collateral Agent Appointed Attorney-in-Fact 30 SECTION 7.16.  Securities Act,
etc. 31 SECTION 7.17.  Collateral Agent 31

 

-ii-

 

 

Schedules

 



Schedule I Investment Property Schedule II Commercial Tort Claims Schedule III
Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number Schedule IV Locations of
Equipment and Inventory Schedule V Letters of Credit

 

Annexes

 

Annex I Form of Joinder Agreement

 

-iii-

 

 

Security Agreement

 

This Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of May 24, 2018, is made by and among LogicMark, LLC, a Delaware limited
liability company (“Borrower”), Nxt-ID, Inc., a Delaware corporation (“Parent”),
each Subsidiary of Parent that is a party hereto or may become a party hereto
pursuant to Section 7.13 of this Agreement (together with Borrower and Parent,
collectively, the “Grantors”) and Sagard Holdings Manager LP (“Sagard”), as
collateral agent (in such capacity, and together with any successors in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

Recitals

 

A. Pursuant to that certain Senior Secured Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Borrower,
Sagard, in its capacity as administrative agent (in such capacity and together
with any successors in such capacity, the “Administrative Agent”) and Collateral
Agent, and the lenders party thereto from time to time (the “Lenders”), the
Grantors are required to enter into this Agreement.

 

B. Each Grantor (other than the Borrower) has, pursuant to that certain Guaranty
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
among Parent, each of the Subsidiaries of Parent party thereto and the
Administrative Agent, among other things, unconditionally guaranteed the
Obligations (as defined in the Credit Agreement) of the Borrower and the Loan
Parties.

 

C. Each of the Borrower and each other Grantor will receive substantial benefits
from the execution and delivery of the Credit Agreement and performance of the
obligations thereunder and is, therefore, willing to enter into this Agreement.

 

D. This Agreement is given by each Grantor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations (as hereinafter
defined).

 

 

 

 

Now Therefore, in consideration of the foregoing and other benefits accruing
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby makes the following grant, agreements and representations and
warranties to the Collateral Agent for the benefit of the Secured Parties (and
each of their respective successors and permitted assigns), as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01. Uniform Commercial Code Defined Terms. Unless otherwise defined
herein, terms used herein that are defined in the UCC shall have the meanings
assigned to them in the UCC, including the following which are capitalized
herein:

 

“Accounts”; “Certificate of Title”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Customer”; “Commodity
Intermediary”; “Deposit Accounts”; “Documents”; “Electronic Chattel Paper”;
“Entitlement Holder”; “Entitlement Order”; “Equipment”; “Financial Assets”;
“Fixtures”; “Goods”; “Instruments” (as defined in Article 9 rather than
Article 3 of the UCC); “Inventory”; “Investment Property”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Securities”; “Securities Account”; “Securities
Intermediary”; “Security Entitlement”; “Supporting Obligations”; and “Tangible
Chattel Paper”.

 

SECTION 1.02. Credit Agreement Defined Terms. Capitalized terms used but not
otherwise defined herein that are defined in the Credit Agreement shall have the
meanings given to them in the Credit Agreement.

 

SECTION 1.03. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” shall mean all Accounts, chattel paper (including, without
limitation, tangible chattel paper and electronic chattel paper), instruments
(including, without limitation, promissory notes), letter of credit rights,
general intangibles (including, without limitation, payment intangibles), and
other obligations of any kind, whether or not arising out of or in connection
with the sale or lease of goods or the rendering of services and whether or not
earned by performance, and all right, title and interest in any returned goods,
together with all rights, title, securities and guarantees with respect thereto,
including, without limitation, any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens, mortgages,
pledges, letters of credit, supporting agreements and other related contracts,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

“Books and Records” shall mean all instruments, files, records, ledger sheets
and documents (including, without limitation, customer lists, credit files,
printouts and other computer output materials) evidencing, covering or relating
to any of the Collateral.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 



 -2- 

 

 

“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, maritime, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.

 

“Collateral” shall mean with respect to each of the Grantors all of the
following, in each case, whether now owned or hereafter acquired, wherever
located and whether now or hereafter existing or arising:

 



  (a) Accounts;         (b) Accounts Receivable;         (c) Books and Records;
        (d) cash and Cash Equivalents;         (e) Chattel Paper;         (f)
Commercial Tort Claims;         (g) Deposit Accounts and Collateral Account
Funds;         (h) Documents;         (i) Equipment;         (j) Financial
Assets;         (k) Fixtures;         (l) General Intangibles;         (m)
Goods;         (n) Instruments;         (o) Intellectual Property;         (p)
Inventory;         (q) Investment Property;         (r) Letter-of-Credit Rights;

 



 -3- 

 

 

  (s) Letters of Credit;         (t) Securities Accounts;         (u) Securities
Collateral;         (v) Supporting Obligations;         (w) to the extent not
covered by clauses (a) through (v) of this definition, all other personal
property, whether tangible or intangible; and         (x) Proceeds of any and
all of the foregoing;

 

provided that, notwithstanding the foregoing, “Collateral” shall not include any
Excluded Property; and provided, further, that if and when any property shall
cease to be Excluded Property, such property shall be deemed at all times from
and after the date thereof to constitute Collateral (unless and to the extent
such property thereafter constitutes Excluded Property).

 

“Collateral Account Funds” shall mean, collectively, the following from time to
time on deposit in the Deposit Accounts and Securities Accounts (other than any
Excluded Accounts): all funds, investments (including, without limitation, all
Cash Equivalents) and all certificates and instruments from time to time
representing or evidencing such investments; all notes, certificates of deposit,
checks and other instruments from time to time hereafter delivered to or
otherwise possessed by the Collateral Agent for or on behalf of any Grantor in
substitution for, or in addition to, any or all of the Collateral; and all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the items constituting Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the
Introductory paragraph of this Agreement.

 

“Collateral Estate” shall have the meaning assigned to such term in
Section 2.01.

 

“Computer Software” shall mean all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106(d) of the UCC,
and (iii) in the case of any Commodity Contract, “control,” as such term is
defined in Section 9-106(b) of the UCC.

 



 -4- 

 

 

“Control Agreement” shall mean an agreement in form and substance reasonably
acceptable to the Collateral Agent for the purpose of effecting Control with
respect to any Deposit Account, Securities Account or Commodity Account.

 

“Copyright License” shall mean each written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common law, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications made by such Grantor, in each case, whether now owned or hereafter
created or acquired by or assigned to such Grantor, including, without
limitation, the copyrights, registrations and applications listed in
Schedule 5.17 of the Credit Agreement, together with any and all (i) rights and
privileges arising under applicable law with respect to such Grantor’s use of
such copyrights and (ii) reissues, renewals, continuations and extensions
thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

 

“Excluded Accounts” shall mean accounts used solely as, in each case, payroll
accounts, health savings accounts, tax withholding or other fiduciary deposit
accounts.

 

“Excluded Property” shall have the meaning specified in the Credit Agreement.

 

“General Intangibles” shall mean, collectively, all “general intangibles,” as
such term is defined in the UCC, and in any event shall include, without
limitation, all choses in action and causes of action and all other intangible
personal property of any Grantor of every kind and nature now owned or hereafter
acquired by any Grantor, including all rights and interests in partnerships,
limited partnerships, limited liability companies and other unincorporated
entities, corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Contracts and other agreements), Intellectual Property, goodwill,
registrations, franchises and tax refund claims.

 

“Grantors” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned by a Grantor, or hereafter acquired
by any Grantor, including inventions, designs, Patents, Copyrights, Computer
Software, Licenses, Trademarks, Trade Secrets, confidential or proprietary
technical and business information and other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 



 -5- 

 

 

“Lenders” shall have the meaning assigned to such term in the Recitals of this
Agreement.

 

“License” shall mean any Patent License, Trademark License or Copyright License
providing for the grant by or to any Grantor of any right to or under any
Intellectual Property including, without limitation, those listed on
Schedule 5.17 of the Credit Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by a
Grantor: (a) all industrial designs, mask works, letters patent, all
registrations and recordings thereof, and all applications for letters patent,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office, including those listed on Schedule 5.17 of
the Credit Agreement, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and all improvements thereto.

 

“Permitted Liens” means any Liens permitted under Section 7.01 of the Credit
Agreement.

 

“Pledged Debt Securities” shall have the meaning assigned to such term in the
definition of “Securities Collateral”.

 

“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other Person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral, and shall include (a) all cash and
negotiable instruments received by or held on behalf of the Collateral Agent,
(b) any claim of any Grantor against any third party for (and the right to sue
and recover for and the rights to damages or profits due or accrued arising out
of or in connection with) (i) past, present or future infringement of any Patent
now or hereafter owned by any Grantor, or licensed under a Patent License,
(ii) past, present or future infringement or dilution of any Trademark now or
hereafter owned by any Grantor or licensed under a Trademark License or injury
to the goodwill associated with or symbolized by any Trademark now or hereafter
owned by any Grantor, (iii) past, present or future breach of any License and
(iv) past, present or future infringement of any Copyright now or hereafter
owned by any Grantor or licensed under a Copyright License, (c) income, fees,
royalties and payments now or hereafter due and/or payable with respect to any
Intellectual Property and (d) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.

 



 -6- 

 

 

“Secured Obligations” means all Obligations of each Grantor now or hereafter
existing under the Loan Documents.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent and the Lenders.

 

“Security Interest” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Securities Collateral” means (a)(i) all debt securities owned by any Grantor
(including the property listed opposite the name of each Grantor on Schedule I
hereto), (ii) all debt securities in the future issued to any Grantor and
(iii) all promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt Securities”); (b) subject to Section 5.13, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) above; (c) subject to Section 5.13, all rights and privileges of
any Grantor with respect to the securities and other property referred to in
clauses (a) and (b) above; and (d) all Proceeds of any and all of the foregoing;
provided that no Excluded Property shall constitute Securities Collateral.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
a Grantor: (a) all trademarks, service marks, domain names, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, slogans other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any State of the United States, and all extensions or
renewals thereof, including those listed on Schedule 5.17 of the Credit
Agreement, (b) all goodwill associated therewith or symbolized thereby and
(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill.

 

“Trade Secrets” shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
other intellectual, industrial and intangible property of any type, including,
without limitation, industrial designs and mask works.

 



 -7- 

 

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.

 

SECTION 1.04. Rules of Construction. Unless the context otherwise requires:

 

(1) a term has the meaning assigned to it;

 

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(3) “or” is not exclusive;

 

(4) words in the singular include the plural, and in the plural include the
singular; and

 

(5) where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

 

ARTICLE II

Authority of Collateral Agent

 

SECTION 2.01. General Authority of the Collateral Agent over the Collateral.
(a) By acceptance of the benefits of this Agreement and the Collateral
Documents, each Secured Party shall be deemed irrevocably (i) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the
Collateral Documents, (ii) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for enforcement of
any provisions of this Agreement and the Collateral Documents directly against
any Grantor or the exercise of remedies hereunder or thereunder, (iii) to agree
that such Secured Party shall not take any action to enforce any provisions of
this Agreement or any Collateral Document against any Grantor or to exercise any
remedy hereunder or thereunder and (iv) to agree to be bound by the terms of
this Agreement and the Collateral Documents.

 

(b) The Collateral Agent hereby agrees that it holds and will hold all of its
right, title and interest in, to and under the Collateral Documents and the
Collateral granted to the Collateral Agent thereunder whether now existing or
hereafter arising (all such right, title and interest being hereinafter referred
to as the “Collateral Estate”) under and subject to the conditions set forth in
this Agreement and the other Loan Documents; and the Collateral Agent further
agrees that it will hold such Collateral Estate for the benefit of the Secured
Parties, as security for the enforcement of the payment of all Secured
Obligations (subject to the limitations and priorities set forth herein and in
the respective Loan Documents) and as security for the performance of and
compliance with the covenants and conditions of this Agreement and each of the
Loan Documents.

 



 -8- 

 

 

SECTION 2.02. Exercise of Powers. All of the powers, remedies and rights of the
Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Collateral Document as though set forth in
full therein and all of the powers, remedies and rights of the Collateral Agent
as set forth in any Collateral Document may be exercised from time to time as
herein and therein provided.

 

SECTION 2.03. Remedies Not Exclusive. (a) No remedy conferred upon or reserved
to the Collateral Agent herein or in the Loan Documents is intended to be
exclusive of any other remedy or remedies, but every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or in
any Loan Document or now or hereafter existing at law or in equity or by
statute.

 

(b) No delay or omission by the Collateral Agent to exercise any right, remedy
or power hereunder or under any Loan Document shall impair any such right,
remedy or power or shall be construed to be a waiver thereof, and every right,
power and remedy given by this Agreement or any Loan Document to the Collateral
Agent may be exercised from time to time and as often as may be deemed expedient
by the Collateral Agent.

 

(c) If the Collateral Agent shall have proceeded to enforce any right, remedy or
power under this Agreement or any Loan Document and the proceeding for the
enforcement thereof shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Collateral Agent, then the Grantors,
the Collateral Agent and the other Secured Parties shall, subject to any
determination in such proceeding, severally and respectively be restored to
their former positions and rights hereunder or thereunder with respect to the
Collateral Estate and in all other respects, and thereafter all rights, remedies
and powers of the Collateral Agent shall continue as though no such proceeding
had been taken.

 

SECTION 2.04. Waiver and Estoppel. (a) Subject to the terms of the Collateral
Documents, each Grantor agrees, to the extent it may lawfully do so, it will not
at any time in any manner whatsoever claim, or take the benefit or advantage of,
any appraisement, valuation, stay, extension, moratorium, turnover or redemption
law, or any law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement or any Loan
Document and hereby waives all benefit or advantage of all such laws and
covenants that it will not hinder, delay or impede the execution of any power
granted to the Collateral Agent in this Agreement or any Loan Document but will
suffer and permit the execution of every such power as though no such law were
in force; provided that nothing contained in this Section 2.04(a) shall be
construed as a waiver of any rights of the Grantors under any applicable federal
bankruptcy law or state insolvency law or any applicable foreign bankruptcy or
insolvency law.

 

(b) Each Grantor, to the extent it may lawfully do so, on behalf of itself and
all Persons under its control who may claim through or under it, including
without limitation any and all subsequent creditors, vendees, assignees and
licensors, waives and releases all rights to demand or to have any marshaling of
the Collateral upon any sale, whether made under any power of sale granted
herein or in any Loan Document or pursuant to judicial proceedings or upon any
foreclosure or any enforcement of this Agreement or any Loan Document and
consents and agrees that all the Collateral may at any such sale be offered and
sold as an entirety.

 



 -9- 

 

 

(c) Each Grantor waives, to the extent permitted by applicable law, presentment,
demand, protest and any notice of any kind (except notices explicitly required
hereunder or under any Loan Document) in connection with this Agreement and the
Loan Documents and any action taken by the Collateral Agent with respect to the
Collateral.

 

SECTION 2.05. Limitation on Collateral Agent’s Duty in Respect of Collateral.
Except for the safe custody of any Collateral in its possession and to account
to the Secured Parties and the Grantors for moneys and other property received
by it hereunder or under any Collateral Document and any other express duties
specified herein, in the Credit Agreement or in the Collateral Documents, the
Collateral Agent shall not have any duty to the Grantors or to the Secured
Parties as to any Collateral in its possession or control or in the possession
or control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property.

 

SECTION 2.06. Limitation by Law. All rights, remedies and powers provided in
this Agreement or any Collateral Document may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions hereof are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

SECTION 2.07. Rights of Secured Parties in Respect of Secured Obligations.
Notwithstanding any other provision of this Agreement or any Collateral
Document, the right of each Secured Party to receive payment of the Secured
Obligations held by such Secured Party when due (whether at the stated maturity
thereof, by acceleration or otherwise), as expressed in the instruments
evidencing or agreements governing such Secured Obligations or to institute suit
for the enforcement of such payment on or after such due date, shall not be
impaired or affected without the consent of such Secured Party given in the
manner prescribed by the instruments evidencing or agreements governing such
Secured Obligations.

 

The provisions of this Article II are without limitation to the provisions under
Article IX of the Credit Agreement relating to the Collateral Agent.

 

ARTICLE III

Security Interest

 

SECTION 3.01. Security Interest. (a) As security for the timely payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Collateral Agent and its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under the Collateral of such
Grantor, in each case, whether now existing or owned or hereafter arising or
acquired, and wherever located. The Liens granted hereunder to secure the
Secured Obligations are referred to herein as the “Security Interest”.

 



 -10- 

 

 

(b) Without limiting the foregoing, the Collateral Agent is hereby authorized to
file one or more financing statements (including fixture filings and financing
statements that describe the Collateral as “all assets” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC), continuation statements,
filings with the United States Patent and Trademark Office, United States
Copyright Office or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, or the priority thereof without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

 

SECTION 3.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

SECTION 3.03. Delivery of the Securities Collateral. (a) Upon delivery to the
Collateral Agent, (i) any certificated Pledged Debt Securities now or hereafter
included in the Securities Collateral shall be accompanied by stock or bond
powers duly executed in blank and (ii) all other property comprising part of the
Securities Collateral shall be accompanied by proper instruments of assignment
duly executed by the applicable Grantor. Each subsequent delivery of Pledged
Debt Securities shall be accompanied by a schedule describing the securities
then being pledged hereunder, which schedule shall be attached hereto as a
supplement to Schedule I and made a part hereof. Each schedule so delivered
shall supplement any prior schedules so delivered.

 

(b) Each Grantor agrees to promptly (and in any event within five (5) Business
Days or the applicable time period required therefor in accordance with the
Credit Agreement) deliver or cause to be delivered to the Collateral Agent any
and all certificates or other instruments or documents representing the Pledged
Debt Securities and other Securities Collateral required to be pledged to the
Collateral Agent pursuant to the Loan Documents, subject to the exceptions and
threshold amounts for Instruments and Tangible Chattel Paper specified in
Section 4.09(a) hereof.

 

(c) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Collateral Agent within five (5) Business Days of
receipt thereof pursuant to the terms hereof subject to the exceptions and
threshold amounts for Instruments and Tangible Chattel Paper specified in
Section 4.09(a) hereof.

 



 -11- 

 

 

ARTICLE IV

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 

SECTION 4.01. Title and Authority. Each Grantor has good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has all necessary power and authority to grant
to the Collateral Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other Person other
than any consent or approval which has been obtained and is in full force and
effect.

 

SECTION 4.02. Investment Property. As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Sections 5.11 and 7.13
hereof, set forth on Schedule I hereto (as such schedule may be amended or
supplemented from time to time) is a true, complete and correct list, in each
case to the extent constituting Collateral, of all Indebtedness owed to such
Grantor and all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) of such Grantor, setting forth (i) in Part I of Schedule I all
Indebtedness owed to such Grantor, the issuer thereof, description thereof, debt
certificate number(s), final maturity and outstanding principal amount of such
Indebtedness and (ii) in Part II of Schedule I, all other investment property
owned by such Grantor, the issuer thereof, name of investment, certificate
number(s), amount and other identification of such investment property.

 

SECTION 4.03. Identity, Etc. of Grantors. As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Sections 5.11 and 7.13
hereof, set forth on Schedule III hereto (as such schedule may be amended or
supplemented from time to time) is a true, complete and correct list showing
such Grantor’s exact legal name (as it appears in its certificate or articles of
incorporation, limited liability membership agreement or similar organizational
document, in each case as amended to the date hereof or the date of any
amendment permitted under the Credit Agreement), location, address of chief
executive office (and, if different, principal place of business), type of
organization, jurisdiction of organization and organizational I.D. number
(including taxpayer identification number), and, except as permitted under
Section 5.10, there have been no changes in the name of such Grantor or in any
other information as to such Grantor reflected on Schedule III hereto during the
five years preceding the date hereof.

 

SECTION 4.04. Location of Equipment. As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Section 7.13 hereof, set
forth on Schedule IV hereto (as such schedule may be amended or supplemented
from time to time) is a true, complete and correct list of the locations of such
Grantor’s material tangible assets, including, without limitation, such
Grantor’s equipment and inventory.

 



 -12- 

 

 

SECTION 4.05. Letters of Credit. As of the date hereof and the date of delivery
of any supplemental Schedules pursuant to Section 7.13 hereof, set forth on
Schedule V hereto (as such schedule may be amended or supplemented from time to
time) is a true, complete and correct list of all letters of credit of which
such Grantor is a beneficiary or assignee, showing for each such letter of
credit the issuer thereof, nominated person (if any), account party, number,
maximum available amount and date.

 

SECTION 4.06. Filings. (a) As of the date hereof and the date of delivery of any
supplemental Schedules pursuant to Sections 5.11 and 7.13 hereof, all
information set forth herein, including the Schedules annexed hereto (as such
schedules may be amended or supplemented from time to time), is correct and
complete, in all material respects. As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Sections 5.11 and 7.13
hereof, the Collateral described on the Schedules annexed hereto (as such
schedules may be amended or supplemented from time to time) constitutes all of
the property of such type of Collateral owned or held by the Grantors. Fully
completed UCC financing statements (including fixture filings, as applicable)
containing a description of the Collateral have been prepared for filing in each
governmental, municipal or other office specified on Schedule 5.08 to the Credit
Agreement. Upon (i) the filing of fully completed UCC financing statements with
the appropriate filing offices of each jurisdiction specified on Schedule 5.08
of the Credit Agreement and (ii) the taking of possession or control by the
Collateral Agent of the Collateral to the extent possession or control by the
Collateral Agent is required by this Agreement, the Collateral Agent for the
benefit of the Secured Parties will have a perfected security interest under
U.S. law in respect of all Collateral, to the extent such security interest can
be perfected under the UCC by such filings and by taking such possession or
control.

 

(b) With respect to all Collateral consisting of United States registered
Patents, United States registered Trademarks and United States registered
Copyrights, as of the date hereof, a fully executed Intellectual Property
Security Agreement (as defined in the Credit Agreement) has been prepared for
recordation with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. §1060 and 17
U.S.C. § 205. Upon the recordation of such Intellectual Property Security
Agreement with the United States Patent and Trademark Office and United States
Copyright Office, as applicable, and the filing of proper UCC financing
statements with the appropriate filing offices of each jurisdiction specified in
Schedule 5.08 of the Credit Agreement, the Collateral Agent for the benefit of
the Secured Parties will have a perfected security interest under U.S. law in
respect of all Collateral consisting of Patents, Trademarks and Copyrights
registered in the United States in the name of any Grantor as of the date
hereof, to the extent such security interest can be perfected by such
recordation and filings.

 

SECTION 4.07. Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral, securing the
payment and performance of the Secured Obligations, (b) subject to the filings
described in Section 4.06, a perfected security interest in all Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement, intellectual property security agreement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC in such jurisdictions, and
(c) subject to compliance by the Grantors with Section 4.09, a perfected
Security Interest in all Collateral consisting of Instruments and certificated
securities in which a security interest may be perfected by possession by the
Collateral Agent, in each case, to the extent required pursuant to the
provisions hereof or of the other Loan Documents. The Security Interest is and
shall be prior to any other Lien on any of the Collateral, except as otherwise
permitted under Section 7.01 of the Credit Agreement.

 



 -13- 

 

 

SECTION 4.08. Limitations on and Absence of Other Liens. The Collateral is owned
by the Grantors free and clear of any Lien, except for Permitted Liens. The
Grantors have not filed or consented to the filing of (a) any financing
statement, intellectual property security agreement or analogous document under
the UCC or any other applicable laws covering any Collateral, (b) any assignment
or collateral assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with the United
States Patent and Trademark Office and the United States Copyright Office or
(c) any assignment in which any Grantor assigns or collaterally assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for those relating
to Permitted Liens.

 

SECTION 4.09. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

 

(a) Instruments and Tangible Chattel Paper. As of the date hereof and the date
of delivery of any supplemental Schedules pursuant to Sections 5.11 and 7.13
hereof, each Instrument and each item of Tangible Chattel Paper specified in
Schedule I hereto (as such schedule may be amended or supplemented from time to
time) in excess of the amounts specified in the next succeeding sentence has
been properly endorsed, assigned and delivered to the Collateral Agent, and, if
necessary, accompanied by instruments of transfer or assignment duly executed in
blank. If any amount (i) individually in excess of $100,000 or, (ii) together
with all amounts payable evidenced by any Instrument or Tangible Chattel Paper
not previously delivered to the Collateral Agent, in excess of $250,000 in the
aggregate for all Grantors, in each case payable under or in connection with any
of the Collateral, shall be evidenced by any Instrument or Tangible Chattel
Paper constituting Collateral, the Grantor acquiring such Instrument or Tangible
Chattel Paper shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time request; provided, however, that, so long as no
Event of Default shall have occurred and be continuing, the Collateral Agent
shall return such Instrument or Tangible Chattel Paper to such Grantor from time
to time, to the extent necessary for collection in the ordinary course of such
Grantor’s business, and without limiting the obligations of the Grantors
hereunder.

 



 -14- 

 

 

(b) Deposit Accounts and Investment Property. (i) Each Grantor hereby represents
and warrants that as of the date hereof and the date of delivery of any
supplemental Schedules pursuant to Sections 5.11 and 7.13 hereof, (A) it has
neither opened nor maintains any Deposit Accounts other than those listed in
Schedule I hereto (as such schedule may be amended or supplemented from time to
time), (B) it has neither opened nor maintains any Securities Accounts or
Commodity Accounts other than those listed in Schedule I hereto (as such
schedule may be amended or supplemented from time to time) and (C) it does not
hold, own or have any interest in any certificated securities or uncertificated
securities other than those constituting Securities Collateral, those maintained
in Securities Accounts or Commodity Accounts listed in Schedule I hereto (as
such schedule may be amended or supplemented from time to time).

 

(ii) In the event the Grantors have cash, Investment Property or other funds
maintained in any Deposit Accounts, Securities Accounts and/or Commodity
Accounts (other than Excluded Accounts), Borrower shall promptly notify the
Collateral Agent, and the Collateral Agent and the applicable Grantor shall
(x) within seven (7) days (or such longer period as the Collateral Agent may
agree in its sole discretion) after the date hereof with respect to such Deposit
Accounts, Securities Accounts and/or Commodity Accounts existing on the Closing
Date, and (y) with respect to such Deposit Accounts, Securities Accounts and/or
Commodity Accounts created after the date hereof, promptly thereafter, enter
into Control Agreements in favor of the Collateral Agent for the benefit of the
Secured Parties with the banks, Securities Intermediaries or Commodity
Intermediaries with which its Deposit Accounts, Securities Accounts and
Commodity Accounts (other than Excluded Accounts) are maintained granting to the
Collateral Agent Control over such accounts. The Collateral Agent agrees with
each Grantor that, in the case of a Deposit Account subject to Collateral
Agent’s Control, the Collateral Agent shall not give any instructions directing
the disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Grantor with respect to funds from time
to time credited to any Deposit Account or, in the case of a Securities Account
or Commodity Account subject to Collateral Agent’s Control, the Collateral Agent
shall not give any Entitlement Orders or instructions or directions to any
issuer of uncertificated securities, Securities Intermediary or Commodity
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Grantor, unless, in each case, an Event of
Default has occurred and is continuing.

 

(iii) If any Grantor shall at any time hold or acquire any certificated
securities (w) constituting Investment Property and other Securities Collateral
required to be pledged under the Credit Agreement having a fair market value in
excess of $100,000 individually, or $250,000 in the aggregate, or (x) in respect
of the Equity Interests of any Subsidiary (excluding any Equity Interests
constituting Excluded Property), such Grantor shall promptly endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank. If any securities now or
hereafter acquired by any Grantor (w) constituting Investment Property required
to be pledged under the Credit Agreement having a fair market value in excess of
$100,000 individually, or $250,000 in the aggregate, or (x) in respect of the
Equity Interests of any Subsidiary (excluding any Equity Interests constituting
Excluded Property), are uncertificated and are held in accounts required to be
subject to a Control Agreement pursuant to clause (ii) of this Section 4.09(b)
and are not subject to a Control Agreement in favor of the Collateral Agent,
such Grantor shall promptly notify the Collateral Agent, and the Collateral
Agent shall notify the Lenders thereof. Such Grantor shall cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor. Notwithstanding the
foregoing, unless otherwise required by Section 6.11 of the Credit Agreement, no
Grantor will be required to endorse, assign and deliver any certificated
securities or cause the issuer to agree to comply with instructions from the
Collateral Agent with respect to any Investment Property or other Securities
Collateral of any CFC or Foreign Subsidiary in excess of 65% of the issued and
outstanding voting Equity Interests of such CFC or Foreign Subsidiary.

 



 -15- 

 

 

(iv) As between the Collateral Agent and the Grantors, the Grantors shall bear
the investment risk with respect to the Investment Property, and the risk of
loss of, damage to or the destruction of the Investment Property, whether in the
possession of, or maintained as a security entitlement or deposit by, or subject
to the control of, the Collateral Agent, a Securities Intermediary, a Commodity
Intermediary, any Grantor or any other Person; provided, however, that nothing
contained in this Section 4.09(b) shall release or relieve any Person of its
duties and obligations under any Control Agreement or under applicable law.

 

(v) Each Grantor shall promptly pay all Charges and fees with respect to the
Investment Property in which a security interest is granted by it under this
Agreement, except that no such Charge or fee need be paid if the amount or
validity thereof is currently being contested in good faith, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor, and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein. After the occurrence and during the continuance of an Event of
Default, in the event any Grantor shall fail to make any such payment
contemplated in the immediately preceding sentence, the Collateral Agent may
(but is not obligated to) do so for the account of such Grantor and the Grantors
shall promptly reimburse and indemnify the Collateral Agent from all
liabilities, costs and expenses incurred by the Collateral Agent under this
Section 4.09(b)(v).

 

(c) Electronic Chattel Paper and Transferable Records. If any amount
(i) individually in excess of $100,000 or, (ii) together with all amounts
payable evidenced by any Electronic Chattel Paper or transferable record as to
which control was not previously given to the Collateral Agent, in excess of
$250,000 in the aggregate for all Grantors, in each case payable under or in
connection with any of the Collateral, shall be evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, the Grantor acquiring such Electronic Chattel Paper
or transferable record shall promptly notify the Collateral Agent. Such Grantor
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent for the benefit of the Secured Parties control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
will arrange for the Grantor to make alterations to the Electronic Chattel Paper
or transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act, as applicable,
that a party in control may allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

 



 -16- 

 

 

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
Letter of Credit now or hereafter issued in favor of such Grantor in a face
amount individually in excess of $100,000 or together with all amounts payable
evidenced by any Letter-of-Credit Rights not previously delivered to the
Collateral Agent in excess of $250,000 in the aggregate for all Grantors, such
Grantor shall promptly notify the Collateral Agent, and the Collateral Agent
shall notify the Lenders and, such Grantor shall use commercially reasonable
efforts to (unless the Collateral Agent consents otherwise) either (i) arrange
for the issuer and any confirmer of such Letter of Credit to consent to an
assignment to the Collateral Agent for the benefit of the Secured Parties of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit.

 

(e) Commercial Tort Claims. As of the date hereof and the date of each delivery
of any supplemental Schedules pursuant to Sections 5.11 and 7.13 hereof, each
Grantor hereby represents and warrants that it holds no Commercial Tort Claims
other than those listed on Schedule II hereto (as such schedule may be amended
or supplemented from time to time). If any Grantor shall at any time hold or
acquire a Commercial Tort Claim having a value (i) individually in excess of
$100,000 or, (ii) together with all amounts payable evidenced by any Commercial
Tort Claims not previously delivered to the Collateral Agent, in excess of
$250,000 in the aggregate for all Grantors, such Grantor shall promptly notify
the Collateral Agent. Such Grantor shall grant to the Collateral Agent for the
benefit of the Secured Parties in writing signed by such Grantor a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement. The Grantor(s) shall have sole control of all aspects of Commercial
Tort Claims that are subject to this Section 4.09(e) unless and until an Event
of Default has occurred and is continuing, the Secured Obligations have been
accelerated as set forth in Article VIII of the Credit Agreement and the
Collateral Agent or the other Secured Parties have begun exercising rights with
respect to other Collateral under this Agreement and as set forth in
Article VIII of the Credit Agreement.

 

SECTION 4.10. No Conflicts, Consents, etc. In the event that an Event of Default
has occurred and is continuing and the Collateral Agent desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Authority or any other Person therefor, then, upon the
reasonable request of the Collateral Agent, such Grantor agrees to use
commercially reasonable efforts to assist and aid the Collateral Agent to obtain
as soon as practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.

 



 -17- 

 

 

SECTION 4.11. Intellectual Property. Each Grantor is the exclusive owner of all
right, title and interest in or is otherwise entitled to use all Intellectual
Property used in or material to the operation of such Grantor’s business subject
only to the terms of the Licenses. All necessary registration, maintenance and
renewal fees currently due and owing in connection with the Copyrights, Patents
and Trademarks listed on Schedule 5.17 of the Credit Agreement have been paid,
and all necessary documents, recordations and certifications in connection
therewith have been filed with the relevant authorities to record and perfect
each Grantor’s interest and chain of title in such Copyrights, Patents and
Trademarks, and such Copyrights, Patents and Trademarks are valid and
enforceable. No claim has been asserted and is pending by any Person with
respect to the use by any Grantor of any Intellectual Property or challenging or
questioning the validity or enforceability of any Intellectual Property
necessary for the conduct of the business of any Grantor. To the knowledge of
the Grantors, no Person is engaging in any activity that infringes,
misappropriates or otherwise violates or conflicts with any Intellectual
Property. Each Grantor has taken commercially reasonable measures to maintain
the confidentiality and value of all Trade Secrets used or held for use in the
operation of the business of such Grantor. To the knowledge of the Grantors, no
Trade Secrets have been disclosed by any Grantor except pursuant to valid and
appropriate non-disclosure and/or license agreements that have not been
breached. The operation of each Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property in
connection therewith do not infringe, misappropriate, dilute, misuse or
otherwise violate the intellectual property rights of any third party.

 

SECTION 4.12. Securities Collateral. (a) As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Sections 5.11 and 7.13
hereof, each Grantor is the direct owner, beneficially and of record, of the
Pledged Debt Securities indicated on Schedule I (as such schedule may be amended
or supplemented from time to time) and holds the same free and clear of all
Liens other than Permitted Liens.

 

(b) No Grantor will make any assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Securities Collateral, other than Liens securing the Secured Obligations.

 

(c) Subject to Sections 3.03, 4.09(b)(iii) and 5.13, each Grantor will cause any
and all Securities Collateral (whether for value paid by such Grantor or
otherwise) to be delivered to the Collateral Agent and pledged or assigned
hereunder.

 

(d) All of the Pledged Debt Securities issued by any Grantor have been duly
authorized, executed and delivered and, as of the date hereof, to the knowledge
of such Grantor, are the enforceable obligations of the issuer thereof.

 

(e) As of the date hereof and the date of delivery of any supplemental Schedules
pursuant to Sections 5.11 and 7.13 hereof, Schedule I hereof (as such schedule
may be amended or supplemented from time to time) sets forth all of the
Subsidiaries of each Loan Party whose Equity Interests are required to be
pledged pursuant to Section 6.11 of the Credit Agreement and the Collateral and
Guarantee Requirement of the Credit Agreement.

 



 -18- 

 

 

ARTICLE V

Covenants

 

SECTION 5.01. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions reasonably necessary to defend its right,
interest and title in and to the Collateral against all Persons (other than, as
to Permitted Liens, the holders of Permitted Liens) and to defend the Security
Interest of the Collateral Agent in the Collateral and the priority thereof
against any Lien other than Permitted Liens.

 

SECTION 5.02. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments, agreements and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby and by the other Loan Documents, including, without limitation, the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements or other documents in connection herewith or
therewith.

 

SECTION 5.03. Taxes; Encumbrances. During the continuance of an Event of
Default, the Collateral Agent at its option may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral except to the extent the same
constitute Permitted Liens, and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by this
Agreement and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any reasonable documented
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 5.03 shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, liens, security interests or other encumbrances or maintenance or
preservation as set forth herein or in the other Loan Documents.

 

SECTION 5.04. Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
Person to secure payment and performance of an Account in an amount in excess of
$250,000, such Grantor shall promptly assign such security interest to the
Collateral Agent for the benefit of the Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the first priority
and perfected status of the Security Interest of the Collateral Agent against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

 

SECTION 5.05. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless each of the
Collateral Agent, each Secured Party and each of their respective affiliates,
agents and representatives from and against any and all liability for such
performance except to the extent resulting from the gross negligence or willful
misconduct of the Collateral Agent or such Secured Party as determined by a
final non-appealable judgment of a court of competent jurisdiction.

 



 -19- 

 

 

SECTION 5.06. Use and Disposition of Collateral. None of the Grantors shall
grant any Lien in respect of the Collateral other than Liens securing the
Secured Obligations and Permitted Liens.

 

SECTION 5.07. Limitation on Modification of Accounts. Subject in each case to
its reasonable business judgment, none of the Grantors will, without the
Collateral Agent’s prior written consent, grant any extension of the time of
payment of any of the Accounts Receivable in excess of $250,000, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any Person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with such Grantor’s collection practices as in effect from time
to time.

 

SECTION 5.08. Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 6.07 of the Credit Agreement,
and the Collateral Agent shall be named as the loss payee and/or additional
insured, as applicable, thereunder. Each Grantor irrevocably makes, constitutes
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent), for so long as any Secured Obligations
remain outstanding, as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
So long as no Event of Default has occurred and is continuing, all actions to be
taken with respect to the making, settling and adjusting of claims under
insurance policies may be taken by the Grantors without any requirement of
participation or consent from the Collateral Agent.

 

SECTION 5.09. Certain Covenants Regarding Intellectual Property. (a) With
respect to each item of its Intellectual Property that is material to the
conduct of each Grantor’s business, each Grantor agrees to take, at its expense,
all commercially reasonable steps, including, without limitation, with respect
to Intellectual Property owned by such Grantor that is registered or for which
an application for registration is pending, in the U.S. Patent and Trademark
Office and the U.S. Copyright Office, to maintain the validity and
enforceability of such Intellectual Property. No Grantor shall, without the
written consent of the Collateral Agent, discontinue use of or otherwise abandon
any of its Intellectual Property, or abandon any right to file an application
for Patent, Trademark, or Copyright, unless such Grantor shall have determined
that such use or the pursuit or maintenance of such Intellectual Property is no
longer desirable in the conduct of such Grantor’s business and that the loss
thereof would not be reasonably likely to have a Material Adverse Effect.

 



 -20- 

 

 

(b) Each Grantor shall use proper statutory notice as required by law in
connection with its use of each item of its Intellectual Property. No Grantor
shall do or authorize any act or knowingly omit to do any act whereby any of its
material Intellectual Property is likely to lapse or become invalid or
unenforceable or placed in the public domain.

 

(c) Each Grantor shall notify the Collateral Agent as soon as practicable if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or United States Copyright Office or other proceeding with
respect to its Intellectual Property regarding such Grantor’s ownership of any
Patent, Trademark or Copyright material to the conduct of its business, or its
right to register the same, or to keep and maintain the same.

 

(d) In the event that any Grantor, either itself or through any agent, employee,
licensee or designee, files an application for or, following the Closing Date,
becomes the registered owner of, any Patent, Trademark or Copyright (or for the
registration of any Trademark or Copyright), such Grantor shall, with the
delivery of any supplemental Schedules pursuant to Sections 5.11 and 7.13
hereof, notify the Collateral Agent and such Grantor shall execute and deliver
any and all agreements, instruments, documents and papers as are necessary to
evidence the Secured Parties’ security interest in such Patent, Trademark or
Copyright or application therefor, and each Grantor hereby appoints the
Collateral Agent as its attorney-in-fact to execute and file such writings
solely for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable until this Agreement is terminated.

 

(e) Each Grantor will take all commercially reasonable steps that are consistent
with its reasonable business judgment in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office or any other
proceeding with respect to its Intellectual Property to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks or Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with its reasonable business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties.

 

(f) In the event that any Grantor has reason to believe that any Intellectual
Property which is material to its business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Collateral Agent and shall, if consistent with its reasonable business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as are appropriate under the circumstances to protect
such Collateral.

 



 -21- 

 

 

(g) To each Grantor’s knowledge, on and as of the date hereof, such Grantor is
not infringing upon any patent, trademark or copyright of any other Person other
than such infringement that, individually or in the aggregate, would not (or
would not reasonably be expected to) result in a material adverse effect on the
value or utility of the Collateral consisting of Intellectual Property or any
portion thereof material to the use and operation of the Collateral and no
proceedings have been instituted or are pending against such Grantor or, to such
Grantor’s knowledge, threatened, and no claim against such Grantor has been
received by such Grantor, alleging any such violation.

 

(h) Upon and during the continuance of an Event of Default, each Grantor shall
upon the written request of the Collateral Agent use its commercially reasonable
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License, in each case, material
to the conduct of such Grantor’s business to effect the assignment of all of
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee.

 

SECTION 5.10. Location of Collateral; Post Closing Changes. (a) Each Grantor
will keep its material tangible assets, including equipment and inventory, at
the places specified in Schedule IV hereto (as such schedule may be amended or
supplemented from time to time) or, upon 30 days’ (or such shorter time as the
Collateral Agent may agree) prior written notice to the Collateral Agent, at
such other places designated by such Grantor in such notice and (b) no Grantor
will change its name, structure, legal existence, type of organization,
jurisdiction of organization, tax identification number, organizational
identification number or location or chief executive office from those set forth
in Schedule III hereto (as such schedule may be amended or supplemented from
time to time) without giving the Collateral Agent at least ten (10) Business
Day’s prior written notice (or such lesser time as may be agreed by the
Collateral Agent).

 

SECTION 5.11. Supplemental Schedules. Concurrently with the delivery of each
Compliance Certificate pursuant to Section 6.01(d) of the Credit Agreement, the
Grantors shall deliver written supplements to Schedules I and IV annexed hereto,
updating the information set forth in such Schedules (as supplemented from time
to time) or a confirmation that there has been no material change in such
information since the date hereof or the most recently delivered Schedules.

 

SECTION 5.12. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right to hold the Pledged Debt
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the Grantors, endorsed or assigned in blank or in
favor of the Collateral Agent; provided that the Collateral Agent shall not
exercise any such right unless an Event of Default is continuing and Collateral
Agent has provided prior written notice thereof to the Grantors. During the
continuance of any Event of Default, each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Debt Securities registered in the name of such Grantor.
During the continuance of any Event of Default, the Collateral Agent shall at
all times have the right to exchange the certificates representing Pledged Debt
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

 



 -22- 

 

 

SECTION 5.13. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:

 

(i) Each Grantor shall have the right to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Debt
Securities or any part thereof for any purpose not inconsistent with the terms
of this Agreement, the Credit Agreement and the other Loan Documents; provided,
however, that such Grantor will not be entitled to exercise any such right if
the result thereof would reasonably be expected to materially and adversely
affect the rights and remedies of any of the Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same;

 

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below;
and

 

(iii) Subject to the next two sentences, each Grantor shall be entitled to
receive and retain any and all cash dividends, interest, principal and other
amounts paid on the Pledged Debt Securities to the extent and only to the extent
that such cash dividends, interest, principal and other amounts are permitted
by, and otherwise paid in accordance with, the terms and conditions of the
Credit Agreement, the other Loan Documents and applicable laws. All noncash
dividends, interest, principal and other amounts, and all dividends, interest,
principal and other amounts paid or payable in cash or otherwise in connection
with a partial or total liquidation or dissolution, return of capital, capital
surplus or paid-in surplus, and all other distributions (other than
distributions referred to in the preceding sentence) made on or in respect of
the Pledged Debt Securities, whether paid or payable in cash or otherwise,
whether resulting from a subdivision, combination or reclassification of the
outstanding capital stock of the issuer of any Pledged Debt Securities or
received in exchange for Pledged Debt Securities or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Securities Collateral (except to the extent
constituting Excluded Property), and, if any Grantor receives any certificated
securities or property not constituting Excluded Property (x) in a transaction
not permitted by the Credit Agreement or, (y) upon the occurrence and during the
continuance of an Event of Default, in connection with the preceding sentences
of this subparagraph (iii), such securities or property shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

 



 -23- 

 

 

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other amounts that
such Grantor is authorized to receive pursuant to paragraph (a)(iii) above shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other amounts. All dividends,
interest, principal or other amounts received by the Grantor contrary to the
provisions of this Section 5.13 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be applied in accordance with the
provisions of Section 6.02. Within ten (10) Business Days after all such Events
of Default have been cured or waived, the Collateral Agent shall return to each
Grantor all cash dividends, interest or principal (including interest earned
thereon) that such Grantor would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(iii) above and which remain in such account;
provided, however, the Collateral Agent shall be under no obligation with
respect to the investment of such cash dividends, interest or principal,
including, for the avoidance of doubt, any requirement to invest such cash
dividends, interest or principal in any class of investment, interest-bearing or
otherwise.

 

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5.13, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 5.13, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers upon prior
written notice to Grantors. After all Events of Default have been cured or
waived, such Grantor will have the right to exercise the voting and consensual
rights and powers that it would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above.

 

ARTICLE VI

Remedies

 

SECTION 6.01. Remedies upon Default. After the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent (or, to the extent delivery of such
Collateral would be commercially impracticable, make such Collateral available),
and it is agreed that the Collateral Agent shall have the right to take any of
or all the following actions at the same or different times: (a) with respect to
any Collateral consisting of Intellectual Property, on demand, to cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Collateral by the applicable Grantors to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of applicable law or any then existing
licensing arrangements to the extent that waivers cannot be obtained), and
(b) with or without legal process but with prior notice or demand for
performance, to take possession of the Collateral and so long as there is not a
breach of peace, without liability except for its gross negligence or willful
misconduct, to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally, to
exercise any and all rights afforded to a secured party under the UCC or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right, subject to compliance with applicable federal and state securities
laws, to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Subject to any mandatory provision of applicable law, each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 



 -24- 

 

 

The Collateral Agent shall give a Grantor not less than ten (10) Business Days’
prior written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC) of the Collateral Agent’s intention to make
any sale or other disposition of such Grantor’s Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 6.01, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released, to the maximum extent permitted by law), the Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any Secured Obligation then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding any
cure of any Event of Default or any repayment of the Obligations following the
entry into such an agreement. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Each Grantor acknowledges that any sale pursuant to the provisions of
this Section 6.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-611 of the UCC.

 



 -25- 

 

 

SECTION 6.02. Application of Proceeds. The proceeds of any sale of Collateral
pursuant to Section 6.01, as well as any Collateral consisting of cash, shall be
applied by the Collateral Agent in accordance with Section 8.03 of the Credit
Agreement.

 

SECTION 6.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Article at such time as the Collateral Agent shall be lawfully or contractually
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, except to the extent that such license
may not be granted as a result of a pre-existing license arrangement, wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
Computer Software and programs used for the compilation or printout thereof. The
use of such license by the Collateral Agent may be exercised after the
occurrence and during the continuation of an Event of Default; provided that any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default. Such license shall be irrevocable until
this Agreement is terminated.

 

ARTICLE VII

Miscellaneous

 

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Schedule 10.02 of the Credit Agreement. All communications and notices hereunder
to each Grantor shall be given to it in care of the Borrower at the Borrower’s
address set forth in Schedule 10.02 of the Credit Agreement.

 

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Collateral Agent and the other Secured Parties and shall survive the
making by the Lenders of the Term Loan, regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect until this Agreement shall terminate.

 



 -26- 

 

 

SECTION 7.03. Binding Effect. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed and delivered on behalf of the Collateral Agent, and thereafter shall
be binding upon such Grantor and the Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and permitted assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly permitted by each of the other Loan Documents.

 

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party permitted under the Credit Agreement; and
all covenants, promises and agreements by or on behalf of any Grantor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective successors and assigns.

 

SECTION 7.05. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.06. Waivers; Amendment; Several Agreement; Confidentiality. (a) No
failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent hereunder and of the other Secured Parties under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provisions of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on any Grantor in any case
shall entitle such Grantor or any other Grantor to any other or further notice
or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
among Borrower, the Collateral Agent and the Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consents required
in accordance with Section 10.01 of the Credit Agreement.

 

(c) This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 



 -27- 

 

 

(d) The Collateral Agent agrees to maintain the confidentiality of Loan Party
Information as provided in, and otherwise comply with the requirements of,
Section 10.08 of the Credit Agreement.

 

SECTION 7.07. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 7.07 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 7.08. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions. It is understood and agreed
among the parties that this Agreement shall create separate security interests
in the Collateral securing the Secured Obligations as provided in Section 3.01,
and that any determination by any court with jurisdiction that the security
interest securing any Secured Obligation or class of Secured Obligations is
invalid for any reason shall not in and of itself invalidate the Security
Interest securing any other Secured Obligations hereunder.

 

SECTION 7.09. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract and shall become effective as
provided in Section 7.03. Delivery of an executed signature page to this
Agreement by facsimile transmission or electronic transmission of a .pdf copy or
an executed counterpart of this Agreement shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 7.10. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

 



 -28- 

 

 

SECTION 7.11. Jurisdiction; Consent to Service of Process. (a) ANY LEGAL ACTION
OR PROCEEDING ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR OTHER DOCUMENT RELATED HERETO OR THERETO.

 

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for in Section 10.02 of the Credit Agreement. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 7.12. Termination. (a) This Agreement and the Security Interest shall
terminate upon the Termination Date (as defined in the Credit Agreement), at
which time the Collateral Agent shall execute and deliver to the Grantors, at
the Grantors’ expense, all UCC termination statements and other documents which
the Grantors shall reasonably request to evidence such termination and shall
return to the Grantors any Collateral held by the Collateral Agent. Any
execution and delivery of termination statements or documents pursuant to this
Section 7.12(a) shall be without recourse to or warranty by the Collateral
Agent.

 

(b) Upon any sale, lease, transfer or other disposition by any Grantor of any
Collateral that is permitted under the Loan Documents, upon the effectiveness of
any written consent to the release of the Security Interest granted hereby in
any Collateral pursuant to Section 9.11(a)(iii) of the Credit Agreement, or upon
the release of any Grantor from its obligations under its Guaranty pursuant to
Section 9.11(b) of the Credit Agreement, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and other documents that such Grantor shall reasonably request to
evidence such termination or release and shall return to such Grantor any
Collateral owned by such Grantor that is in the Collateral Agent’s possession.
Any execution and delivery of UCC termination statements and similar documents
pursuant to this Section 7.12(b) shall be without recourse to or warranty by the
Collateral Agent.

 

SECTION 7.13. Additional Grantors. To the extent any Subsidiary shall be
required to become a Grantor pursuant to any Loan Document, upon execution and
delivery by the Collateral Agent and such Subsidiary of an instrument in the
form of Annex I hereto and Schedules annexed thereto, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor thereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 



 -29- 

 

 

SECTION 7.14. Financing Statements. Each Grantor hereby irrevocably authorizes
the Collateral Agent (for so long as any Secured Obligation remains outstanding)
at any time and from time to time, in the instance that the Grantor has not
filed a financing statement or amendment as required, to file in any relevant
jurisdiction any initial financing statements and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) any financing or continuation statements or
other documents without the signature of such Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets in which the Grantor now owns or hereafter acquires rights” (or words of
similar import) and (iii) in the case of a financing statement filed as a
fixture filing or covering Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates, and upon request of the Borrower, the Collateral
Agent shall promptly provide copies of any such filings to the Borrower at its
address for notices specified in Section 7.01. Each Grantor agrees to provide
all information described in the immediately preceding sentence to the
Collateral Agent promptly upon request.

 

SECTION 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
until this Agreement is terminated and is coupled with an interest. The
Collateral Agent shall, on prior notice to each Grantor, have the right, after
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, willful misconduct or bad faith.

 



 -30- 

 

 

SECTION 7.16. Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Debt Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Debt Securities permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Debt Securities, and
might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Debt Securities could dispose of the same. Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to dispose of all or part of the Pledged Debt Securities
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Agent may, with respect to any sale
of the Pledged Debt Securities, limit the purchasers to those who will represent
and agree, among other things, to acquire such Pledged Debt Securities for their
own account for investment, and not with a view to the distribution or resale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each Grantor acknowledges and agrees that in light of
such restrictions and limitations, the Collateral Agent (but subject to the
other provisions of this Agreement), (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged Debt
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Debt Securities at a price that the Collateral Agent may
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 7.16 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

SECTION 7.17. Collateral Agent. The parties hereto hereby agree that the
Collateral Agent shall be entitled to all of the rights, protections,
privileges, indemnities and immunities afforded to it as the Collateral Agent
under the Credit Agreement in connection with its execution of this Agreement
and performance of its obligations hereunder.

 

[Signature Pages Follow]

 

 -31- 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



  LogicMark, LLC, as a Grantor         By:                Name:      Title:    
      Nxt-ID, Inc., as a Grantor         By:     Name:     Title:           Fit
Pay, Inc., as a Grantor         By:     Name:     Title:           3D-ID, LLC,
as a Grantor         By:     Name:     Title:  

 

signature page
security agreement

 



 

 

 

  SAGARD HOLDINGS MANAGER LP, as Collateral Agent           By: Its general
partner, Sagard Holdings Manager GP Inc.           By:         Name: 
                              Title:             Signed at Toronto, Canada

 

signature page
security agreement

 

 

 

 

Schedule I to the

Security Agreement

 

INVESTMENT PROPERTY

 

Part I

 

Initial Pledged Debt

 

None.

 

Part II

 

Other Investment Property

 

Grantor   Issuer   Certificate No(s)   Amount   Other Identification           
                                                            

 

 

 

 

Part III

 

Deposit Accounts, Securities Accounts & Commodity Accounts

 

Grantor   Name & Address of
Depositary Bank   Type of Account   Account No.                                
                       

 

 

 

 

Schedule II to the

Security Agreement

 

COMMERCIAL TORT CLAIMS

 

 

 

 

Schedule III to the

Security Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION
NUMBER

 

Grantor

   Chief
Executive
Office   

Type of
Organization

  

Jurisdiction of
Organization

   Organizational
I.D. No.  Tax
I.D. No.                                                                      
             

  

 

 

 

Schedule IV to the

Security Agreement

 

LOCATION OF EQUIPMENT AND INVENTORY

 

Grantor Party  Address/City/State/Zip Code   Description of Assets and Value    
                                    

 

 

 

 

Schedule V to the

Security Agreement

 

LETTERS OF CREDIT

 

 

 

 

Annex I to the

Security Agreement

 

Form of Joinder Agreement

 

Supplement No. ___ (this “Supplement”) dated as of [___________], to the
Security Agreement (the “Security Agreement”) dated as of May 24, 2018, among
LogicMark, LLC, a Delaware limited liability company (“Borrower”), Nxt-ID, Inc.,
a Delaware corporation (“Parent”), each Subsidiary of Parent listed on the
signature pages thereto (together with Borrower and Parent, collectively, the
“Grantors”) and Sagard Holdings Manager LP (“Sagard”), as collateral agent (in
such capacity, and together with any successors in such capacity, the
“Collateral Agent”) for the Secured Parties.

 

A. Reference is made to (a) the Senior Secured Credit Agreement, dated as of May
24, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto (the “Lenders”) and Sagard, in its capacities as
Administrative Agent and Collateral Agent and (b) the Guaranty Agreement, dated
as of May 24, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Guaranty”), among Parent, each Subsidiary of Parent party thereto
from time to time and the Collateral Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

 

C. Pursuant to Section 6.11 of the Credit Agreement and the “Collateral and
Guarantee Requirement” of the Credit Agreement (and subject to certain
limitations specified therein), certain Subsidiaries of Parent are required to
enter into the Collateral Documents upon the occurrence of certain events and
circumstances specified therein. The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a party to the Security Agreement.

 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1. In accordance with Section 6.11 of the Credit Agreement, the
“Collateral and Guarantee Requirement” of the Credit Agreement and Section 7.13
of the Security Agreement, the New Guarantor by its signature below becomes a
Grantor under the Security Agreement with the same force and effect as if
originally named therein as a party thereto and hereby (a) agrees to all terms
and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects (without giving effect to any materiality or material adverse
effect qualification therein) on and as of the date hereof (after giving effect
to this Supplement). In furtherance of the foregoing, the New Guarantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), does hereby grant to the Collateral Agent
(and its successors and assigns), for the benefit of the Secured Parties (and
their respective successors and permitted assigns), a security interest in and
lien on all of the New Guarantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Guarantor. The
Security Agreement is hereby incorporated herein in its entirety by reference.

 



 ANNEX I-1 

 

 

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission or
electronic transmission of a .pdf copy or an executed counterpart of this
Agreement shall be effective as delivery of a manually executed counterpart of
this Supplement.

 

SECTION 4. Attached hereto are supplemental schedules to Schedules I to V to the
Security Agreement. The New Guarantor hereby represents and warrants that, as of
the date hereof, all information set forth in the schedules annexed hereto is
true, complete and correct in all material respects (without giving effect to
any materiality or material adverse effect qualification therein).

 

SECTION 5. Except as expressly supplemented hereby, each of the Collateral
Documents shall remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Documents shall not in any way be affected or
impaired thereby (it being understood that the invalidity a particular provision
in a particular jurisdiction shall not in and of itself affect the validity of
such provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement. All communications
and notices hereunder of the New Guarantor shall be given to it at the address
set forth under its signature below.

 

SECTION 9. The New Guarantor agrees, to the extent provided in Section 10.04 of
the Credit Agreement, to reimburse the Collateral Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of external counsel for the
Collateral Agent.

 

SECTION 10. The Collateral Agent shall not be responsible for the validity or
sufficiency of this Supplement nor for the recitals herein.

 

[Signature Pages Follow]

 

 ANNEX I-2 

 

 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 



  [Name of New Guarantor],         By:               Name:      Title:    
Address:  

 

signature page
supplement no. [  ] to security agreement

 

 

 

 

  SAGARD HOLDINGS MANAGER LP, as Collateral Agent           By:  
                         Name:        Title:  

 

signature page
supplement no. [  ] to security agreement

 

 

 



 

